Title: To George Washington from Abraham Small and John Thompson, 14 April 1796
From: Small, Abraham,Thompson, John
To: Washington, George


        
          s⟨ir⟩
          Philadelphia April 14, 1796
        
        We hope we do not take an unpardonable Liberty by endeavouring to get the proposals herewith enclosed, into your hands for perusal.
        If you, Sir, will have the Goodness to look them through, they will fully explain the motives which have guided us, and the views we have in the completion of our Undertaking.
        We are conscious of having made a successful effort to raise

the most useful of all the Arts, to the same summit of excellence in America—from which she has in Europe long drawn forth general admiration.
        Whilst we are endeavouring to bring to perfection that Art from which mankind derive all they know—which has ever been the Guardian of Liberty, nothing can be more natural than our Wish that the name of Washington, should be first among our Patrons.
        Our Prayer is, that your Excellency will look at so much of our performance as we have finished—we hope it will then speak for itself. We, are with the utmost Deference, Your Excellency’s Most humble servants
        
          Abrm SmallJohn Thompson
        
      